t c summary opinion united_states tax_court jose diaz caro petitioner v commissioner of internal revenue respondent docket no 24720-08s filed date george l willis and taylor jensen specially recognized for petitioner nicole c lloyd for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 after concessions we are left to decide whether petitioner had gambling_losses in excess of those allowed in the deficiency_notice we find that he did background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and their accompanying exhibits are incorporated by this reference petitioner resided in california at the time he filed the petition petitioner was a professional gambler who had been betting on horses for over years petitioner carefully preserved each day’s losing tickets inside that day’s racing program as well as w-2gs petitioner then recorded the total_amounts of losses and winnings on the front of the program at the end of the day finally he taped the programs shut sealing the tickets inside petitioner kept accurate contemporaneous_records petitioner learned to keep accurate records after the internal_revenue_service irs audited his return for an earlier year and he received a no-change letter petitioner gambled every day that the ponies ran when he won he would often reinvest those winnings losing much or all of what he had won petitioner did not own a home or a car in he rented an apartment with a friend for years and often received help from his five grown children in paying his bills petitioner provided all of his daily programs and tax records for to his return preparer the return preparer made several mathematical and computational errors on petitioner’s tax_return for the return preparer incorrectly reported petitioner’s gambling income and itemized_deductions including his gambling_losses the return preparer never returned petitioner’s records for despite petitioner’s repeated requests he has not yet been able to contact or locate the return preparer who provided no forwarding information when he left the area respondent received information from third-party gambling establishments reporting that they had collectively paid petitioner dollar_figure in which is dollar_figure more than petitioner reported respondent did not disallow in the deficiency_notice any of the gambling_losses petitioner claimed on the return for petitioner timely filed a petition discussion we must decide whether petitioner is entitled to deduct gambling_losses in addition to those reported on the return for we begin with petitioner’s gambling income gross_income includes all income from whatever source derived sec_61 gambling winnings are includable in gross_income see lyszkowski v commissioner tcmemo_1995_235 affd without published opinion 79_f3d_1138 3d cir petitioner concedes that his preparer incorrectly reported his gambling income he contends however that his return preparer also incorrectly reported his gambling_losses and that these losses were sufficient to offset the unreported gambling income respondent argues that petitioner may not deduct any additional losses because petitioner lacks any records we disagree a taxpayer is entitled to deduct uncompensated losses during a given tax_year sec_165 gambling_losses are allowed only to the extent of gambling gains sec_165 a taxpayer must prove gambling_losses sustained during the taxable_year to be entitled to a deduction 429_f2d_182 6th cir affg tcmemo_1969_26 briseno v commissioner tcmemo_2009_67 where as here records are lost taxpayers are not entirely without a remedy this court may allow a reasonable amount of deductible losses based on an estimate if the taxpayer has no records to prove the actual amount of the deduction 39_f2d_540 2d cir briseno v commissioner supra we have done so where we have been satisfied that a taxpayer has incurred unsubstantiated gambling_losses see 25_tc_1354 this is a purely factual issue to be decided upon the facts and circumstances of each case 66_tc_538 fogel v commissioner tcmemo_1955_186 affd per curiam 237_f2d_917 6th cir petitioner habitually kept adequate_records of his gambling_losses he kept the losing tickets and the w-2gs and would tape the daily booklet shut each day his return preparer entered the records for incorrectly and then failed to return them to petitioner we are therefore unable to determine the exact amount of petitioner’s gambling_losses because of the missing records in these circumstances we may make as close an approximation of the losses as we can cohan v commissioner supra pincite doffin v commissioner tcmemo_1991_114 petitioner was a compulsive gambler who gambled every day possible we are confident after hearing his testimony that petitioner placed as many losing bets as he did winning ones when he did win he would place more bets losing most of what he had won petitioner did not own a home or a car he did not live a lavish lifestyle instead he often depended on his grown children for help in paying his bills we are convinced that petitioner sustained unreported gambling_losses that were sufficient to offset his unreported gambling income for petitioner’s credible and convincing testimony regarding the extent of his gambling_losses together with the other evidence provides a sufficient basis for this decision see eg drews v commissioner supra we therefore conclude that petitioner is not liable for a deficiency in tax for accordingly we also conclude that petitioner is not liable for an accuracy- related penalty under sec_6662 to reflect the foregoing and the concessions of the parties decision will be entered for petitioner
